Citation Nr: 1038879	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-34 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1974 to October 
1994.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The appeal was later transferred to the RO in 
Montgomery, Alabama.

In August 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge.  A copy of the transcript of this 
hearing has been associated with the claims file.  At the time of 
the hearing, the record was held open for 30 days to allow for 
the submission of additional evidence.  The Veteran submitted 
additional evidence, waiving initial consideration of this 
evidence by the Agency of Original Jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304.  The 30-day period has passed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that service-connected disabilities cause 
unemployability.  The Veteran's main contention is that 
medication for his service-connected cervical spine disability 
prevents employment.  Service connection is currently in effect 
for a cervical spine disability, rated as 30 percent disabling, 
paralysis of the left radial nerve, rated as 20 percent 
disabling, a post-operative cervical scar, rated as 10 percent 
disabling, and varicose veins, rated as 10 percent disabling.  
Noncompensable ratings are in effect for left foot hallux valgus, 
with post-operative bunionectomy, left ear hearing loss, 
umbilical hernia repair, a right testicle disability, a left 
inguinal hernia, and an incisional hernia.  The combined rating 
is 60 percent.  See 38 C.F.R. § 4.25.

A veteran may be awarded a TDIU upon a showing that he is unable 
to secure or follow a substantially gainful occupation due solely 
to impairment resulting from his service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  A total disability 
rating may be assigned where the schedular rating is less than 
total when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  See 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(a) also 
provides that disabilities resulting from common etiology or a 
single accident will be considered as one disability.  

As not all of the compensable disabilities are from a common 
etiology or a single accident, the criteria set out in 38 C.F.R. 
§ 4.16(a) are not met - that is, one disability of 60 percent or 
a combined rating of 70 percent with one rated at 40 percent or 
more.  Such a case, however, will be sent to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration in all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set for in 38 C.F.R. § 4.16(a).

Prior to the Veteran filing his claim for TDIU, the claims file 
contained a June 2005 VA Peripheral Neuropathy examination report 
in which the examiner opined that the Veteran could not continue 
working as a bus driver due to his narcotic medication and his 
inability to properly turn his neck to safely drive the school 
bus.  The examiner did not address whether the Veteran could 
complete other types of work.

In pursuit of evidence to assist the Veteran in his appeal, the 
RO scheduled VA General Medical Examinations in December 2006 and 
May 2009.  In the resultant examination reports, the examinations 
provided opinions that, essentially, found that the Veteran could 
work.  In the May 2009 opinion, the examiner opined that the 
service-connected neck (cervical spine) disability may interfere 
with physical but not sedentary work.  At the time of the Board 
hearing, the Veteran submitted a letter from a private doctor 
that listed both service-connected and nonservice-connected 
disabilities as rendering the Veteran permanently and totally 
disabled.

Although there are multiple opinions of record that address the 
question on appeal, these opinions to not contain rationale to 
support the provided opinion.  After review of these opinions of 
record, the Board finds that the opinions of record lack 
sufficient rationale.  The Board remands the appeal to obtain a 
sufficiently supported opinion.  See Nieves-Rodriquez v. Peake, 
22 Vet. App. 295 (2008).

Further, at the time of the Board hearing, the Veteran reported 
that he had been awarded disability benefits from the Social 
Security Administration (SSA) based on the neck (cervical spine) 
disability and diabetes.  There is no evidence that VA has sought 
these records.  VA has a duty to seek records that SSA possesses.  
See 38 C.F.R. § 3.159(c); see Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Accordingly, the AMC/RO should contact SSA 
and obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including any medical 
records in its possession.  

Lastly, copies of all other outstanding records of VA and non-VA 
treatment of the Veteran for the service-connected disabilities 
should be obtained and made part of the claims file.  See 
38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting 
that he identify, and provide necessary 
authorizations for VA to assist him in 
obtaining, any outstanding records of 
treatment for service connected 
disabilities.  

2.  Copies of all outstanding records of VA 
and non-VA treatment of the Veteran for the 
service-connected disabilities should be 
obtained and made part of the claims file.

3.  Contact SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA used in 
making its decision(s).

4.  Schedule the Veteran for a VA 
examination for the purpose of determining 
the impact that his service-connected 
cervical spine disability, paralysis of the 
left radial nerve, post-operative cervical 
scar, varicose veins, left foot hallux 
valgus with post-operative bunionectomy, 
left ear hearing loss, umbilical hernia 
repair, right testicle disability, a left 
inguinal hernia, and an incisional hernia 
have on his ability to maintain 
substantially gainful employment.  The 
claims file must be made available prior to 
completion of the evaluation.  Following the 
history and clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is requested to render an opinion 
on the following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
service-connected disabilities 
render him incapable of maintaining 
substantially (more than marginal) 
employment consistent with his 
education and employment  
backgrounds?  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the claim of unemployability; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
examiner is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate and provide the 
reason that an opinion would be speculative.

5.  Thereafter, the claim on appeal must be 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.  

If the benefit sought on appeal is not 
granted, the Veteran and his representative 
must be provided with a supplemental 
statement of the case, which addresses all 
of the evidence received since the statement 
of the case was issued.  

An appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 

(CONTINUED ON NEXT PAGE)


that are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


